Title: The Navy Board for the Eastern Department to the Commissioners, 8 June 1778
From: Warren, James,Deshon, John,Navy Board in Boston
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Navy Board Eastern department Boston June 8th. 1778
     
     Agreeable to the directions of the Honorable Marine Committee, We have provided the Scooner Dispatch, Corbin Barns Master, for the purpose of Conveying to you some Packetts of Great Importance; which are to be forwarded to you through the Council of this State. We have therefore only to wish them Safe to your hands, and to desire that your Orders may be given to furnish the Captain, with such Supplies as may be necessary to provide for his return, and to defrey his Expences there, Among which by Contract is a months pay, to be Advanced to himself and Crew, and a Gratification to him of One hundred—dollars, in lieu of primage, he would have been intitled to on a Merchant Voyage. We presume the Council will give you the American Intelligences. We shall only Transmit you by this Oppertunity the Gazzettes published here Since our last and beg leave to Subscribe ourselves with the Greatest respect Your most Obedt: humble Servts.
     
      J Warren
      J. Deshon
     
    